UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6861


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DALTON DION HOPKINS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00002-FDW-2)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dalton Dion Hopkins, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dalton Dion Hopkins appeals the district court's order

denying   his   18   U.S.C.    § 3582(c)      (2006)    motion   for    sentence

modification.        We    have    reviewed    the     record    and    find   no

reversible error.         Accordingly, we affirm the district court’s

order.      United   States       v.   Hopkins,   No.    3:01-cr-00002-FDW-2

(W.D.N.C.   April    24,    2009).      We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2